t c memo united_states tax_court edward r stolz ii petitioner v commissioner of internal revenue respondent docket no filed date following disallowance by r of amounts deducted as business_expenses p entered into a stipulation agreeing to an additional tax of dollar_figure for the taxable_year p however challenged r’s determination of an addition_to_tax under sec_6651 i r c for failure to timely file and an accuracy-related_penalty under sec_6662 i r c on account of negligence and a substantial_understatement_of_income_tax p contended that any untimeliness and inaccuracies were excused by his reliance on a certified_public_accountant to prepare and file his return held on the facts reliance upon a professional tax adviser does not constitute reasonable_cause within the meaning of sec_665l1 a i r c for purposes of relieving p of liability for the delinquency addition_to_tax held further p failed to establish that correct information was provided to his tax preparer as is necessary for reliance upon an agent to be deemed reasonable_cause excusing p from liability for the sec_6662 i r c accuracy-related_penalty edward r stolz ii pro_se daniel j parent for respondent memorandum findings_of_fact and opinion nims judge respondent determined the following deficiencies additions to tax and accuracy-related_penalties with respect to petitioner’s federal income taxes for the taxable years and additions to tax penalty taxable_income tax sec sec sec year deficiency a a dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number big_number after concessions the issues remaining for decision are whether petitioner is liable for the sec_6651 a addition_to_tax for failure to timely file an income_tax return for the taxable_year and whether petitioner is liable for the sec_6662 a accuracy-related_penalty on account of negligence or substantial_understatement_of_income_tax for the taxable_year unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - findings_of_fact some of the facts have been stipulated and are so found the stipulations filed by the parties with accompanying exhibits are incorporated herein by this reference edward r stolz ii resided in sacramento california at the time of filing his petition in this case since the 1970s he has owned a radio station in sacramento and has operated the business as a sole_proprietorship the disallowance of deductions taken with respect to this business after an audit of petitioner’s and income_tax returns underlies the matter at hand prior to trial the parties entered into a stipulation of settled issues and signed a joint status report resolving the majority of the points in controversy as follows petitioner is not liable for any additional tax or penalties for tax_year petitioner is liable for additional tax of dollar_figure for tax_year the parties have been unable to resolve whether petitioner is liable for the delinquency penalty under sec_6651 and the accuracy-related_penalty under sec_6662 for tax_year the parties request that this case be set for trial to resolve the two remaining issues after recalculation based on these concessions the amounts remaining at issue are dollar_figure for the delinguency addition_to_tax and dollar_figure for the accuracy-related_penalty both with respect to timeliness of return petitioner’s income_tax return for was prepared by william d mcconnaughy a certified_public_accountant petitioner’s return was due taking into account extensions which had previously been granted on date mr mcconnaughy signed petitioner’s return as preparer on date on date petitioner went to mr mcconnaughy’s office signed his return and wrote a check for the dollar_figure shown on the return as the tax owing the return was then mailed to the internal_revenue_service in an envelope bearing two cent stamps and the return address of mcconnaughy accountancy corp however this envelope was returned to the mcconnaughy firm marked return to sender and postage due petitioner’s tax_return was subsequently received by the internal_revenue_service in a second mcconnaughy accountancy corp envelope bearing postage of cents affixed by a postal meter this envelope was postmarked in sacramento california on date the postal rate in effect for wa sec_32 cents for the first ounce and cents for each additional ounce the necessary postage for to ounces was therefore cents and for to ounces wa sec_78 cents petitioner’s return consisted of pages accuracy of return for purposes of preparing the return petitioner provided mr mcconnaughy with a hard copy of the records maintained by an in-house accounting software system used for his radio business petitioner also produced documentation such as receipts invoices bank statements and payroll ledgers when requested to do so by mr mcconnaughy petitioner did not examine or discuss the contents of the return when it was presented to him for signing on october petitioner’s return reported dollar_figure in business_expenses during the course of the subsequent audit of this return petitioner substantiated dollar_figure in business_expenses the parties agreed that petitioner was not entitled to deductions for the resulting dollar_figure difference and was liable for an additional dollar_figure in tax beyond the dollar_figure reported on the return the return lists no single item which accounts for this disparity discrepancies between amounts as reported on the return and as substantiated exist with respect to a number of the enumerated expense categories car and truck expenses total dollar_figure on the return and dollar_figure on the reconstruction the return lists dollar_figure for taxes and licenses the reconstruction includes a category for taxes and licenses of dollar_figure anda category for payroll_taxes of dollar_figure depreciation of - - dollar_figure was deducted on the return and depreciation of dollar_figure was allowed as a deduction based on the audit wages of dollar_figure are shown on the return payroll of dollar_figure is listed on the reconstruction rent of dollar_figure was reported rent of dollar_figure was included in the adjusted expense amounts only advertising expenses of dollar_figure correspond precisely in the two computations opinion we must decide whether petitioner is liable for either the delinquency addition_to_tax or the accuracy-related_penalty in connection with the filing and content of his federal_income_tax return or for both petitioner contends that the stipulations entered by the parties constitute a full settlement of all issues in exchange for the payment of an additional tax of dollar_figure for to determine supplemental sums under sec_6651 and sec_6662 is therefore in petitioner’s view a violation of the settlement agreement petitioner also asserts that his reliance ona certified_public_accountant to prepare and file his return establishes reasonable_cause excusing him from responsibility for any untimeliness or inaccuracies conversely respondent argues that petitioner’s alleged reliance on his tax preparer fails to satisfy the standard of reasonable_cause necessary to relieve petitioner from either the - delinquency addition or the accuracy-related_penalty hence respondent contends that petitioner is liable for these sums because his return was filed subsequent to the due_date and contained understatements which were both substantial and negligent we conclude that the stipulations entered by the parties do not preclude respondent from determining the additions or penalties at issue here we further agree with respondent that the untimeliness of and understatements in petitioner’s return are not excused by reliance on a tax preparer and justify imposing the delinquency addition and the accuracy-related_penalty general considerations as a threshold matter we first address petitioner’s contention that to determine any additional sums or penalties violates the stipulations entered by the parties this position however is not supported by the record the document in which petitioner agreed to the additional tax of dollar_figure for the joint status report signed by both parties on date expressly states that the parties have been unable to resolve whether petitioner is liable for the delinguency penalty under sec_6651 and the accuracy-related_penalty under sec_6662 for tax_year the status report then concludes the parties request that this case be set for trial to resolve --- - the two remaining issues this document therefore does not purport to settle all issues furthermore no subsequent documents disposing of the addition_to_tax and penalty questions have been filed respondent’s determinations thus cannot be construed as in violation of a fully stipulated settlement sec_665l1 a addition_to_tax sec_6651 provides in relevant part as follows sec_6651 failure_to_file tax_return or to pay tax a addition to the tax --in case of failure- to file any return required under authority of subchapter_a of chapter on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate the supreme court has characterized this section as imposing a civil penalty to ensure timely filing of tax returns and as placing on the taxpayer the heavy burden of proving both that the failure did not result from ‘willful neglect ’ and that the failure was ‘due to reasonable cause’ in order to escape the penalty 469_us_241 willful neglect denotes a conscious intentional failure or reckless indifference id reasonable_cause --- - correlates to ordinary business care and prudence id pincite n sec_301_6651-1 proced admin regs timely filing is further defined to mean timely mailing with a postmark on or before the prescribed filing_date and with sufficient postage prepaid see sec_7502 sec_301_7502-1 proced admin regs in addition to setting forth the general standard for applicability of sec_6651 the supreme court in united_states v boyle supra has also spoken definitively upon whether reliance on a professional tax preparer will satisfy this standard the court observed that whether the elements that constitute ‘reasonable cause’ are present in a given situation is a question of fact but what elements must be present to constitute ‘reasonable cause’ is a question of law id pincite n the taxpayer in boyle contended that failure to timely file because of a clerical oversight on the part of the attorney preparing the tax_return should be excused on the grounds of reasonable_cause see id faced with this situation the court stated the time has come for a rule with as ‘bright’ a line as can be drawn consistent with the statute and implementing regulations id pincite the supreme court then held that while it is reasonable for taxpayers to rely on substantive advice given by an accountant or attorney failure to make a timely filing of a tax_return is not excused by the taxpayer’s -- - reliance on an agent and such reliance is not ‘reasonable cause’ for a late filing under sec_6651 id pincite see also cooper v commissioner tcmemo_1997_494 radabaugh v commissioner tcmemo_1992_572 given this standard the failure on the part of petitioner here to ensure that his return was mailed with sufficient postage prepaid and postmarked by the date due_date renders him subject_to the sec_6651 addition_to_tax even if the return was stamped and mailed by the accountant as petitioner claims such reliance upon an agent for timely filing would not constitute reasonable_cause within the meaning of the statute furthermore nothing in the record supports petitioner’s related contention that postal service error is responsible for the untimeliness although petitioner asserts that cents was in fact sufficient postage he did not offer into evidence the actual weight of the original return and envelope the envelope in which the return was successfully sent bear sec_78 cents postage affixed by a postal meter petitioner has not shown that the return when weighed by the meter was not heavy enough to require cents sec_6662 accuracy-related_penalty subsection a of sec_6662 imposes an accuracy-related_penalty in the amount of percent of any underpayment that is attributable to causes specified in subsection b subsection b of sec_6662 then provides that among the causes justifying imposition of the penalty are negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax negligence is defined in sec_6662 as any failure to make a reasonable attempt to comply with the provisions of this title and disregard as any careless reckless or intentional disregard case law similarly states that negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 a substantial_understatement is declared by sec_6662 to exist where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure an exception to the sec_6662 penalty is set forth in sec_6664 and reads no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the taxpayer bears the burden of establishing that this reasonable_cause exception is applicable as respondent’s determination of an accuracy-related_penalty is presumed correct see rule a regulations interpreting sec_6664 state the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 b income_tax regs furthermore reliance upon the advice of an expert tax preparer may but does not necessarily demonstrate reasonable_cause and good_faith in the context of the sec_6662 a penalty see id see also freytag v commissioner supra pincite such reliance is not an absolute defense but it is a factor to be considered see freytag v commissioner supra pincite in order for this factor to be given dispositive weight the taxpayer claiming reliance on a professional such as an accountant must show at minimum that the accountant was supplied with correct information and the incorrect return was a result of the accountant’s error see eg 70_tc_158 59_tc_473 garcia v commissioner tcmemo_1998_ affd without published opinion 190_f3d_538 5th cir in addition this court has been unwilling to permit taxpayers to shift responsibility for inaccuracies to an agent in circumstances where even a cursory review of the returns would reveal substantial underreporting see eg 88_tc_654 63_tc_149 applying these principles to the case at hand we find that petitioner’s return contained a substantial_understatement and we need not reach the question of whether petitioner was also negligent petitioner reported a tax owing of dollar_figure and has stipulated to an additional tax of dollar_figure for the understatement therefore exceeds both percent of the total_tax percent of dollar_figure equals dollar_figure and dollar_figure although petitioner claims that the stipulation represents only a settlement and does not establish or represent his agreement to an understatement we are unable to see how petitioner can stipulate that he is liable for tax beyond that stated on his return without also conceding that tax was understated on the return turning then to whether reasonable_cause exists for this inaccuracy we conclude that petitioner has failed to prove facts necessary to render reliance on his accountant exculpatory petitioner testified that he provided hard copies of records maintained by his in-house accounting software and upon request copies of supporting documents he did not however offer either the hard copies or any underlying documents into evidence he also did not indicate which if any supporting documents were provided to mr mcconnaughy in connection with the return consequently petitioner has not established that correct information was supplied to his accountant or that the incorrect return resulted from mr mcconnaughy’s error in addition the fact that a majority of the substantiated expense amounts differ from those claimed on the return would seem to make the possibility that petitioner supplied insufficient or ambiguous data to the accountant more likely furthermore petitioner’s failure to examine or discuss with mr mcconnaughy the contents of the return weighs against finding his reliance reasonable he appears to have made only minimal efforts to self-assess his proper tax_liability we therefore conclude that petitioner has not established reasonable_cause for the inaccuracies in his return and is liable for the sec_6662 penalty respondent’s determinations are therefore sustained as to both the sec_6651 addition_to_tax and the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule
